Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 12/16/2021.
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 8 have been fully considered but they are not persuasive. Applicant asserts that the prior art of record fails to disclose “the second edge server of the plurality of edge servers being determined based in part on a metadata list, the metadata list being configured for storage of metadata that at least comprises a hash value of the target data and an indication that the target data is stored in the second edge server”.  Examiner respectfully disagrees.  Zhang discloses the cache and directory server 408 maintains a directory that provides a mapping between content and corresponding local peer nodes that transiently stage segments for the content.  TABLE 1 is an example local directory within the cache and directory server 408 where each entry (i.e. metadata list) is indexed by the hash value of the content or metadata for the content, and includes the IP address of the partner nodes that transiently stage segments for the content (TABLE 1, column 7, 45-66).  In other words, Zhang 

Claim Rejections - 35 USC § 112
            The 35 U.S.C. 112 rejections presented in the previous office action have been withdrawn in light of applicant's response. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 12, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 7,818,402 B1).
Regarding claim 8, Zhang discloses a method of accessing data, comprising: 
in response to receiving, at a first edge server of a plurality of edge servers, an access request for target data, determining, based on a hash value of the target data, whether metadata corresponding to the target data is present in the plurality of edge servers (column 7, 17-24:  a host within the local network generates an initial directory request, which identifies content
by the hash value of the file content or hash value of the metadata for a media stream. The request is subsequently re-directed to a local cache and/or director server 408, which returns local caching and directory information. column 10, 4-7:  The system receives a request for content from a local peer node (step 602). The system subsequently determines whether any local peer nodes or the cache transiently stage segments for the requested content); 
in response to determining that the metadata is absent from the plurality of edge servers, sending, based on the hash value and to a management server, a query request to determine a second edge server of the plurality of edge servers that stores the target data (column 10, 7-10:  If segments for the content (e.g. metadata and hash value are associated with the content) are neither present in any local peer nodes nor present in the cache, the system forwards the request to the central directory server for the location of the content segments); the second edge server of the plurality of edge servers being determined based in part on a metadata list, the metadata list being configured for storage of metadata that at least comprises a hash value of the target data and an indication that the target data is stored in the second edge server (TABLE 1, column 7, 45-66:  Additionally, the cache and directory server 408 maintains a directory that provides a mapping between content and corresponding local peer nodes that transiently stage segments for the content. TABLE 1 is an example local directory within the cache and directory server 408 where each entry is indexed by the hash value of the content or metadata for the content, and includes the IP address of the partner nodes that transiently stage segments for the content).
 and causing the second edge server to provide the target data as a response to the access request (column 5, 36-38:  When a node issues a command to request content, the P2P engine 304 contacts a directory server to receive a list of partner nodes that stage the content. column 10, 12-15:  If segments for the requested content are present in at least one local peer node or in the cache, the system responds to the requesting host with a list of partner nodes).
.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-2, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 2010/0094921 A1) in view of Alsina et al. (US 2014/0074663 A1).
Regarding claim 1, Roy discloses a method of storing data comprising: 
in accordance with a determination that a first data is stored in a first edge server of a plurality of edge servers, generating, at a second edge server of the plurality of edge servers, first metadata associated with the first data, the first metadata at least comprising a first hash value of the first data and an indication that the first data is stored in the first edge server ([0032]:  the first node 202a, which is representative of the other peer devices in the system, has a coding module 204 with an interface on line 208 to receive a data file from a user for storage and to supply data file peer-storage information. [0038]:  the first node includes a file distribution manager 218 for generating a distributed hash table (DHT) 220 cross-referencing coded segments to the peer nodes storing the coded segments. In one aspect of the system the DHT is distributed among the peer devices in the peer group). 
However, Roy does not disclose sending the first metadata to a management server of the plurality of edge servers, the management server being configured to maintain a metadata list associated with data stored in the plurality of edge servers, the metadata list being configured for storage of the first metadata and for storage of additional metadata comprising respective additional hash values of additional data and respective indications that the addition data is stored in respective other ones of the plurality of edge servers.
([0029]:  The hash values 108B, 112B, 116B can include a hash value for each of the media items on the local list of media items 108A, 112A, 116A. Moreover, the hash values 108B, 112B, 116B can be based on the media items, metadata associated with the media items, and/or an identifier, such as a store ID, associated with the media items. [0031]:  The client devices 106, 110, 114 transmit the local list of media items 108A, 112A, 116A and hash values 108B, 112B, 116B to the server 102) and respective indications that the addition data is stored in respective other ones of the plurality of edge servers ([0030]:  the local list of media items 108A, stored at the laptop 106, can include a media item that was recently purchased by a user using the laptop 106 and was not added to the local list of media items 112A and 116A, stored at the client devices 110 and 114, respectively. Accordingly, the local list of media items 108A and hash value 108B will reflect the recent purchase and will thus differ from the local list of media items 112A and 116A and hash values 112B and 116B (e.g. indications data stored at clients).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Roy to comprise “sending the first metadata to a management server of the plurality of edge servers, the management server being configured to maintain a metadata list associated with data stored in the plurality of edge servers, the metadata list being configured for storage of the first metadata and for storage of additional metadata comprising respective additional hash values of additional data and respective 
One of ordinary skilled in the art would have been motivated because it would have enabled synchronizing media items and metadata across devices (Alsina, [0002]).  

Regarding claim 2, Roy-Alsina discloses the method of claim 1.  Roy discloses wherein the second edge server maintains a set of metadata corresponding to at least a portion of the data stored in the plurality of edge servers, the set of metadata comprising the first metadata (Roy, ([0032]:  the first node 202a, which is representative of the other peer devices in the system, has a coding module 204 with an interface on line 208 to receive a data file from a user for storage and to supply data file peer-storage information. [0038]:  the first node includes a file distribution manager 218 for generating a distributed hash table (DHT) 220 cross-referencing coded segments to the peer nodes storing the coded segments).
However, Roy does not disclose wherein sending the first metadata comprises: 15determining, from the set of metadata, a subset of metadata comprising the first metadata, wherein metadata in the subset of metadata has not been sent to the management server; and sending the subset of metadata to the management server.  
In an analogous art, Alsina discloses wherein sending the first metadata comprises:  15determining, from the set of metadata, a subset of metadata comprising the first metadata, wherein metadata in the subset of metadata has not been sent to the management server; and sending the subset of metadata to the management server ([0050]:  the client devices 408, 410 modifies/updates user metadata, it can transmit the updates to the side server 404. This can be done as a batch of updates or a single update. When transmitting updates to the side server 404, the client devices 408, 410 can transmit the item ID along with the metadata value that has changed…the side server 404 can use the hash value of the metadata associated with the media file to identify the metadata. Here, the side server 404 records the metadata change value for the metadata associated with that hash value).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Roy to comprise “wherein sending the first metadata comprises:  15determining, from the set of metadata, a subset of metadata comprising the first metadata, wherein metadata in the subset of metadata has not been sent to the management server; and sending the subset of metadata to the management server” taught by Alsina.
One of ordinary skilled in the art would have been motivated because it would have enabled synchronizing media items and metadata across devices (Alsina, [0002]).  

Regarding claims 10 and 14; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Alsina, as applied to claim 3, in further of Mehta et al. (US 2020/0036789 A1).).
Regarding claim 3, Roy-Alsina discloses the method of claim 1.
However, Roy-Alsina does not disclose wherein the first data is stored in the first edge server based on 20a storage rule obtained from the management server.
In an analogous art, Mehta discloses wherein the first data is stored in the first edge server based on 20a storage rule obtained from the management server (Mehta, [0205]:  Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3) datapath information specifying how the data will be communicated to the destination; (4) the type of secondary copy operation to be performed; and (5) retention information specifying how long the data will be retained at the destination (see, e.g., FIG. 1E). Data associated with a storage policy can be logically organized into subclients, which may represent primary data 112 and/or secondary copies 116).  
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Roy-Alsina to comprise “wherein the first data is stored in the first edge server based on 20a storage rule obtained from the management server” taught by Mehta.
One of ordinary skilled in the art would have been motivated because it would have enabled local computing device to exchange updated information and to synchronize with a centralized manager (Mehta, [0381]).  

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Alsina in view of Mehta, as applied to claim 3, in further view of Sridharan (US 2019/0163372 A1).
Regarding claim 4, Roy-Alsina-Mehta discloses the method of claim 3, wherein the first data is further sent, based on the storage rule, from the first edge server to a cloud storage server (Mehta, [0205]:  [0205]:  Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3). [0254]:  the storage devices may be cloud storage devices, and the storage manager 140 may execute cloud service provider API over a network to classify data stored on cloud storage devices), and wherein the second metadata at least comprises the first 25hash value of the first data ([0140]:  hash value) and an indication that the first data is stored in the cloud storage server ([0194]:  The content index can also include the storage locations of or pointer references to indexed data in primary data 112 and/or secondary copies 116. Results may also be stored elsewhere in system 100 (e.g., in primary storage device 104 or in secondary storage device 108).
However, Roy-Alsina-Mehta does not disclose to cause the cloud storage server to send second metadata to the management server.
In an analogous art, Sridharan discloses to cause the cloud storage server to send second metadata to the management server ([0038]:  generating backup images 180(1)-(N) includes generating the snapshot of data (e.g., data 125(1)-(N) of virtual machines 105(1)-(N)) at the reference point in time, generating backup image 180(1) in a backup format, mounting the snapshot, retrieving metadata 130(1) for applications from replica 175(1) (e.g., granular metadata captured by replication agent 115(1) and replicated to cloud storage device 170 by replication manager 145 and DR coordinator 160), and sending the granular metadata to backup server 135 (e.g. management server).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Roy-Alsina-Mehta to comprise “to cause the cloud storage server to send second metadata to the management server” taught by Sridharan.
One of ordinary skilled in the art would have been motivated because it would have enabled for performing backup operations using replicas (Sridharan, [0001])
Claims 5-6, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alsina et al. (US 2014/0074663 A1) in view of Roy et al. (US 2010/0094921 A1).
Regarding claim 5, Alsina discloses a method of storing data, comprising: 
receiving, at a management server, first metadata from a second edge server of a plurality of edge servers, the first metadata at 5least comprising a first hash value of the first data and an indication that the first data is stored in the first edge server ([0029]:  The hash values 108B, 112B, 116B can include a hash value for each of the media items on the local list of media items 108A, 112A, 116A. Moreover, the hash values 108B, 112B, 116B can be based on the media items, metadata associated with the media items, and/or an identifier, such as a store ID, associated with the media items. [0031]:  The client devices 106, 110, 114 transmit the local list of media items 108A, 112A, 116A and hash values 108B, 112B, 116B to the server 102); and 
updating, based on the first metadata, a metadata list associated with data stored in the plurality of edge servers ([0050]:  the client devices 408, 410 modifies/updates user metadata, it can transmit the updates to the side server 404. This can be done as a batch of updates or a single update), the metadata list being configured for storage of the first metadata and for storage of additional metadata comprising respective additional hash values of additional data ([0029], [0031]:  Moreover, the hash values 108B, 112B, 116B can be based on the media items, metadata associated with the media items, and/or an identifier, such as a store ID, associated with the media items. [0031]:  The client devices 106, 110, 114 transmit the local list of media items 108A, 112A, 116A and hash values 108B, 112B, 116B to the server 102) and respective indications that the addition data is stored in respective other ones of the plurality of edge servers ([0030]:  the local list of media items 108A, stored at the laptop 106, can include a media item that was recently purchased by a user using the laptop 106 and was not added to the local list of media items 112A and 116A, stored at the client devices 110 and 114, respectively. Accordingly, the local list of media items 108A and hash value 108B will reflect the recent purchase and will thus differ from the local list of media items 112A and 116A and hash values 112B and 116B (e.g. indications data stored at clients).
However, Alsina does not disclose the first metadata being associated with first data stored in a first edge server of the plurality of edge servers and being generated by the second edge server.
In an analogous art, Roy discloses the first metadata being associated with first data stored in a first edge server of the plurality of edge servers and being generated by the second edge server ([0032]:  the first node 202a, which is representative of the other peer devices in the system, has a coding module 204 with an interface on line 208 to receive a data file from a user for storage and to supply data file peer-storage information. [0038]:  the first node includes a file distribution manager 218 for generating a distributed hash table (DHT) 220 cross-referencing coded segments to the peer nodes storing the coded segments. In one aspect of the system the DHT is distributed among the peer devices in the peer group).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Alsina to comprise “the first metadata being associated with first data stored in a first edge server of the plurality of edge servers and being generated by the second edge server” taught by Roy.
One of ordinary skilled in the art would have been motivated because it would have enabled a user to distribute information among a group of peers in a manner that ensured the confidentiality of the information and protected against peer failures (Roy, [0019]).  

(Alsina, [0031]:  The client devices 106, 110, 114 transmit the local list of media items 108A, 112A, 116A and hash values 108B, 112B, 116B to the server 102).

Regarding claims 11 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alsina in view of Roy, as applied to claim 5, in view of Mehta et al. (US 2020/0036789 A1) in further view of Sridharan (US 2019/0163372 A1).
Regarding claim 7, Alsina-Roy discloses the method of claim 5.
However, Alsina-Roy does not disclose further comprising: wherein the second metadata at least comprises the first hash value of the first data and an indication that the first data is stored in the cloud storage server.
In an analogous art, Mehta discloses further comprising: wherein the second metadata at least comprises the first hash value of the first data and an indication that the first data is stored in the cloud storage server (Mehta, [0140]:  the client storage service is further configured to transmit an update to a given portion of the client management database to the storage manager, only if a first hash value corresponding to the given portion of the client management database and presently computed by the client storage service differs from a second hash value corresponding to the given portion and previously computed by the client storage service. [0205]:  Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3). [0254]:  the storage devices may be cloud storage devices, and the storage manager 140 may execute cloud service provider API over a network to classify data stored on cloud storage devices. [0140]:  hash value. [0194]:  The content index can also include the storage locations of or pointer references to indexed data in primary data 112 and/or secondary copies 116. Results may also be stored elsewhere in system 100 (e.g., in primary storage device 104 or in secondary storage device 108).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Alsina-Roy to comprise “further comprising: wherein the second metadata at least comprises the first hash value of the first data and an indication that the first data is stored in the cloud storage server” taught by Mehta.
One of ordinary skilled in the art would have been motivated because it would have enabled local computing device to exchange updated information and to synchronize with a centralized manager (Mehta, [0381]).  
However, Alsina-Roy-Mehta does not disclose in response to receiving second metadata from a cloud storage server, updating the metadata list based on the second metadata.
In an analogous art, Sridharan discloses in response to receiving second metadata from a cloud storage server, updating the metadata list based on the second metadata ([0038]:  generating backup images 180(1)-(N) includes generating the snapshot of data (e.g., data 125(1)-(N) of virtual machines 105(1)-(N)) at the reference point in time, generating backup image 180(1) in a backup format, mounting the snapshot, retrieving metadata 130(1) for applications from replica 175(1) (e.g., granular metadata captured by replication agent 115(1) and replicated to cloud storage device 170 by replication manager 145 and DR coordinator 160), and sending the granular metadata to backup server 135 (e.g. management server). [0046]:  metadata is read by backup server 135 and is stored in catalog 150).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Alsina-Roy-Mehta to comprise “in response to receiving second metadata from a cloud storage server, updating the metadata list based on the second metadata” taught by Sridharan.
One of ordinary skilled in the art would have been motivated because it would have enabled for performing backup operations using replicas (Sridharan, [0001]).  

Claims 9, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of in view of Kamiya et al. (US 2020/0301883 A1).
Regarding claim 9, Zhang discloses the method of claim 8, further comprising: in response to receiving, at the management server, the query request from the first edge server of a plurality of edge servers, determining a second edge server for storing target data by using a metadata list (column 5, 36-38:  When a node issues a command to request content, the P2P engine 304 contacts a directory server to receive a list of partner nodes that stage the content. column 10, 12-15:  If segments for the requested content are present in at least one local peer node or in the cache, the system responds to the requesting host with a list of partner nodes), the query request being generated based on a hash value of the metadata and being sent in accordance with a determination that metadata corresponding to the target data is absent from the plurality of edge servers (column 10, 7-10:  If segments for the content are neither present in any local peer nodes nor present in the cache, the system forwards the request to the central directory server. column 7, 17-24:  a host within the local network generates an initial directory request, which identifies content by the hash value of the file content or hash value of the metadata for a media stream).
However, Zhang does not discloses sending, to the first edge server, a response to the query request to indicate that the target data is stored in the second edge server. 
In an analogous art, Kamiya discloses sending, to the first edge server, a response to the query request to indicate that the target data is stored in the second edge server ([0122], [0124]:  If the determination result in S42 is Yes, the MDS responds to the browsing terminal 104 of a request source on the entity data of the search target item of the searched metadata (S44). The response may be made directly by the MDS or may be reversed depending on a search request forwarding path).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Zhang to comprise “sending, to the first edge server, a response to the query request to indicate that the target data is stored in the second edge server” taught by Kamiya.
One of ordinary skilled in the art would have been motivated because it would have enabled for forwarding a search request for a target item in a hierarchy structure (Kamiya, [0111]).  

Regarding claims 13 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 9.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jiang (US 2010/0146053 A1).
Regarding claim 18, Zhang discloses the method of claim 8.
However, Zhang does not disclose wherein causing the second edge server to provide the target data as a response to the access request comprises: in response to determining that the target data is stored in the second edge server, the first edge server forwards the access request to the second edge server; and in response to receiving the access request, the second edge server provides the target data to a client device.
In an analogous art, Jiang discloses wherein causing the second edge server to provide the target data as a response to the access request comprises: in response to determining that the target data is stored in the second edge server, the first edge server forwards the access request to the second edge server; and in response to receiving the access request, the second edge server provides the target data to a client device ([0006]:  First, peer A generates a request that carries routing information of peer A and the required key, and sends the request to neighboring peer B. Peer B uses the request-related Hash value to search for the locally stored routing information and obtain next-hop neighboring peer C, and forwards the request to peer C; peer C uses the request-related Hash value to search for the locally stored routing information and obtain next-hop neighboring peer D, and forwards the request to peer D; peer D determines that peer ID itself is responsible for the key of this request, and generates an answer that carries information corresponding to the key, and sends the answer to peer A directly according to the routing information of peer A in the request).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Zhang to comprise “wherein 
One of ordinary skilled in the art would have been motivated because it would have enabled for answering requests in a Peer-to-Peer (P2P) overlay network (Jiang, [0002]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alsina in view of Roy, as applied to claim 5, in further view of Zhang (US 7,818,402 B1).
Regarding claim 19, Alsina-Roy discloses the method of claim 5.
However, Alsina-Roy does not disclose wherein the indication that the first data is stored in the first edge server comprises an identity of the first edge server.
In an analogous art, Zhang discloses wherein the indication that the first data is stored in the first edge server comprises an identity of the first edge server (TABLE 1, column 7, 45-66:  Additionally, the cache and directory server 408 maintains a directory that provides a mapping between content and corresponding local peer nodes that transiently stage segments for the content. TABLE 1 is an example local directory within the cache and directory server 408 where each entry is indexed by the hash value of the content or metadata for the content, and includes the IP address of the partner nodes that transiently stage segments for the content).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Alsina-Roy to comprise “wherein 
One of ordinary skilled in the art would have been motivated because it would have enabled to obtain identification of peer nodes that store requested content segments (Zhang, column 7, 45-66).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Alsina, as applied to claim 1, in further view of Zhang (US 7,818,402 B1).
Regarding claim 20, Roy-Alsina discloses the method of claim 1.
However, Roy-Alsina does not disclose wherein the indication that the first data is stored in the first edge server comprises an identity of the first edge server.
In an analogous art, Zhang discloses wherein the indication that the first data is stored in the first edge server comprises an identity of the first edge server (TABLE 1, column 7, 45-66:  Additionally, the cache and directory server 408 maintains a directory that provides a mapping between content and corresponding local peer nodes that transiently stage segments for the content. TABLE 1 is an example local directory within the cache and directory server 408 where each entry is indexed by the hash value of the content or metadata for the content, and includes the IP address of the partner nodes that transiently stage segments for the content).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Roy-Alsina to comprise “wherein the indication that the first data is stored in the first edge server comprises an identity of the first edge server” taught by Zhang.
(Zhang, column 7, 45-66).  

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Peelen et al., US 2016/0301751 A1: Collaboration Data Proxy System in Cloud Computing Platforms. 
Yanovsky et al., US 2017/0272100 A1: Distributed Storage System Data Management and Security.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446